Citation Nr: 0312928	
Decision Date: 06/16/03    Archive Date: 06/24/03

DOCKET NO.  02-01 042A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
gunshot wound of the right hand, currently rated as 10 
percent disabling.  

2.  Entitlement to an increased evaluation for residuals of a 
gunshot wound of the left hand, currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel



INTRODUCTION

The veteran served on active duty from November 1950 to 
August 1952.  

This appeal arises from a August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the veteran's claims 
for ratings in excess of 10 percent for residuals of gunshot 
wounds of the right and left hands.  

In a subsequent rating decision in September 2002 the RO 
granted service connection for synovitis of the left wrist, a 
scar of the right middle finger and traumatic arthritis of 
the right long and middle finger.  Ten percent ratings were 
assigned for both the synovitis of the left wrist and the 
scar of the right middle finger, and a noncompensable rating 
was assigned for traumatic arthritis of the right long/middle 
finger.  The claims folder does not include a notice of 
disagreement with those ratings.  For that reason the issue 
of the original ratings of synovitis of the left wrist, a 
scar of the right middle finger and traumatic arthritis of 
the right long and middle finger are not in appellate status.  
Grantham v. Brown, 114 F.3d 156 (1997). 

Pursuant to a request from the veteran, the Board scheduled a 
personal hearing in Washington, D.C., in March 2003.  
Correspondence from the veteran's representative with the 
American Legion (AL), dated in February 2003, indicates that 
the veteran cancelled his hearing request and there is no 
indication that he has requested that the hearing be 
rescheduled.  In a handwritten note on the letter hearing 
clarification from AL, signed by the veteran, he wrote "I 
believe this appeal has been cancelled".  However, in 
subsequently received written argument from AL, the veteran's 
representative indicated that he had been unable to contact 
the veteran and requested that the Board proceed with its 
appellate consideration.  Under these circumstances, the 
Board will adjudicate the veteran's appeal 



FINDINGS OF FACT

1.  The veteran sustained through and through gunshot wounds 
to both hands while on active duty, which resulted in 
compound comminuted fractures of the middle phalanx of the 
second finger, proximal phalanx of the third finger and 
pisiform of the left wrist and a comminuted fracture of the 
proximal phalanx of the middle finger of the right hand; on 
the left, the missile entered the palmer side of the lateral 
aspect of the wrist, passed through the capitate bone and 
fractured it, and exited on the dorsum of the hand over the 
carpo-metacarpal joint of the middle finger; on the right, 
the point of entrance was the palmer side of the wrist at the 
pisiform bone and the missile continued distally until it 
struck the proximal phalanx of the middle finger; the latter 
was fractured and the bullet was removed, resulting in an 
incisional scar on the palmer side of this finger.  

2.  The veteran's residuals of gunshot wounds of the hands 
and left wrist include post-traumatic arthritic changes, to 
include the right long and middle fingers; weakness of 
bilateral grip strength; deformity and favorable ankylosis of 
the right third finger; limitation of motion of the second 
right finger; tenderness of the scar on the right middle 
finger; loss of sensation along the ulnar aspect of the right 
middle finger; tenderness of the scars on the left ulnar 
border, dorsal midline and mid aspect of the left wrist; and 
pain and fatigue of the hands, especially upon use.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of a gunshot wound of the left hand, with Muscle 
Group IX involvement and post-traumatic arthritic changes, 
aside from a left wrist disability and tender scars, have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 
2002); 38 C.F.R. § 4.73, Diagnostic Code 5309; 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5216-5227 (2002).  

2.  The criteria for a separate 10 percent rating for tender 
scars of the left hand due to a gunshot wound have been met. 
38 C.F.R. § 4.118, Diagnostic Code 7804 (2002); 67 Fed. Reg. 
49590-49599 (July 31, 2002) (to be codified at 38 C.F.R. 
§ 4.118, Diagnostic Code 7804) Esteban v. Brown, 6 Vet. App. 
259, 261-62 (1994).

3.  The criteria for a rating in excess of 10 percent for 
residuals of a gunshot wound of the right hand hand, with 
Muscle Group IX involvement and post-traumatic arthritic 
changes, aside from a tender scar, sensory impairment of the 
ulnar aspect of the right middle finger, and favorable 
ankylosis of the right middle finger, have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§ 4.73, Diagnostic Code 5309; 38 C.F.R. § 4.71a, Diagnostic 
Codes 5216-5227 (2002).  

4.  The criteria for a separate 10 percent rating for sensory 
impairment of the ulnar aspect of the right middle finger due 
to a gunshot wound have been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 
8516 (2002); Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994). 

5.  The criteria for a separate 10 percent rating for 
favorable ankylosis of the right middle finger due to a 
gunshot wound have been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5226 (2002); Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) is liberalizing legislation 
applicable to the appellant's claim.  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The Board reviewed the claims folder to determine if the RO 
complied with the provisions of the VCAA.  The RO generally 
kept the veteran apprised of what he must show to prevail in 
his claim, what information and evidence he is responsible 
for, and what evidence VA must secure.  In response to his 
claim for increased ratings the RO sent the veteran a letter 
in June 2001 explaining that a VA examination was being 
scheduled for him.  A VA examination was held in July 2001.  
In August 2001 the RO adjudicated the veteran's claim and 
sent him a letter explaining the basis for their decision.  
Enclosed was a copy of the August 2001 rating decision which 
notified the veteran of the evidence considered including the 
July 2001 VA examination report.  A statement of the case was 
issued to the veteran in January 2002.  Enclosed was a letter 
explaining what actions the veteran should take.  The 
statement of the case included the applicable rules and 
regulations.  In March 2002 the RO sent the veteran a letter 
which explained the provisions of the VCAA.  Through his 
representative the RO received a letter from the veteran 
which asserted his VA examination was not adequate.  The RO 
requested and obtained the veteran outpatient treatment 
records from VA.  A second VA examination was conducted in 
August 2002.  In September 2002 the RO granted service 
connection for synovitis  of the left wrist, traumatic 
arthritis of the right long and middle finger and a scar of 
the right middle finger.  The RO issued a supplemental 
statement of the case to the veteran in September 2002.  It 
listed the additional evidence which had been obtained.  

These communications notified the veteran of the information, 
and medical or lay evidence, not previously provided to the 
Secretary, that was necessary to substantiate his claim, and 
explained which portion of that information and evidence, if 
any, was to be provided by the veteran and which portion, if 
any, the Secretary would attempt to obtain on his behalf.  
Consequently, there is no further duty to notify.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Factual Background.  During the Korean War, in October 1951, 
the veteran was wounded in action.  He sustained gunshot 
wounds to both hands from machine gun fire.  Service medical 
records reveal the veteran was admitted for treatment in 
October 1951.  The diagnoses were gunshot wounds of the right 
hand and left wrist without major artery or nerve damage and 
a compound comminuted fracture of the middle phalanx of the 
right second finger and proximal phalanx of the right third 
finger, pisiform bone of the left wrist.  Physical 
examination revealed a six centimeter lacerating wound of the 
palm of the right hand and three centimeter wounds of the 
proximal halves of the second and third fingers.  There was 
also a through and through wound of the left wrist with two 
0.5 centimeter wounds in both dorsal and volar surfaces.  X-
rays revealed compound comminuted fractures of the middle 
phalanx of the second finger and proximal phalanx of the 
third finger and pisiform of the left wrist.  The veteran's 
wounds were debrided.  November 1951 records noted his wounds 
were healed but his hand was quite weak.  On service 
separation in July 1952 examination revealed an enlarged 1st 
phalanx of the mid finger of the right hand with some 
limitation of flexion of the distal phalanx and a one inch 
scar on the lateral vertical aspect of the left wrist, a one 
inch scar of the mid dorsal metatarsal region of the left and 
a one inch scar of the vertical aspect of the mid finger 
right hand.  

The veteran filed his original claim for service connection 
for residuals of gunshot wounds of the hands in October 1952.  
The RO scheduled a VA examination for the veteran.  

In November 1952 a VA surgical and orthopedic examination was 
performed.  The veteran reported having pain in both hands 
when he gripped anything firmly.  His grip was so weak he had 
quit his regular job.  He was then working for Du Pont.  He 
had not lost any time from his new job.  His hands troubled 
him mostly in very cold weather.  Examination revealed the 
veteran had suffered a through and through bullet wound of 
the left hand.  The point of entrance was marked by a one 
half inch in diameter scar on the palmar side of the lateral 
aspect of the wrist.  The missile passed through the capitate 
bone and fractured it.  The exit scar was on the dorsum of 
the hand over the carpo-metacarpal joint of the middle 
finger.  The fractured bone was united with a diffuse 
enlargement but the range of motion in the wrist joint was 
judged to be normal.  

Examination of the right hand revealed the veteran suffered a 
through and through bullet wound of the right hand.  The 
point of entrance was marked by a three quarter by one 
quarter inch scar on the palmar side of the wrist at the 
pisiform bone.  The bullet penetrated just under the palmar 
skin, continued distally across the palm until it struck the 
proximal phalanx of the middle finger.  The phalanx was 
fractured and the bullet was removed with an incisional scar 
on the palmar side of this finger.  The finger deviated 
laterally toward the ulnar side about two to three degrees.  
The veteran indicated that his hand grip was not worn out.  
The VA examiner noted the veteran's grip was much stronger 
than his and in his opinion his hand grip was normal.  The 
adjacent joint of the fractured bones were perfectly normal.  
The diagnoses were scars of shell fragment wounds of both 
hands and residuals of fractures of the proximal phalanx of 
the right middle finger.  X-rays of the hands revealed 
residuals of comminuted fracture involving the distal 
extremity of the proximal phalanx of the middle finger of the 
right hand with displacement of minor fragments.  All the 
edges were resorbed.  There did not appear to be any bony 
connection between minor fragments and major fragments with 
the fragments apparently free in the soft tissues.  There was 
no further evidence of fracture, dislocation, bone or joint 
injury.  

In a November 1952 rating decision the RO granted 10 percent 
each for the residuals of gunshot wounds of the right and 
left hands.  

The veteran filed his current claim for increased ratings in 
April 2001.  In support of his claim the veteran submitted VA 
X-rays of the right and left hand.  A January 2002 X-ray of 
the right hand revealed minor degenerative changes of the 
hand with heterotopic ossification at the proximal 
interphalangeal joint (PIP) joint of the long finger, 
laterally.  There was associated fusiform swelling of the 
digit.  No erosions or periosteal changes were identified.  
The impression was heterotopic ossification of the PIP joint 
of the long finger.  X-rays of the left hand revealed minor 
osteoarthritic changes but no periosteal changes, fractures 
or foreign bodies, or erosions.  

A VA examination was conducted in July 2001.  The veteran 
reported he had decreased hand grip strength which was 
greater on the right than the left.  He had constant pain in 
the hand that kept him awake all night.  He had no weakness, 
loss of motion or swelling.  Examination revealed a surgical 
scar in the palm of the right hand which was well healed and 
well approximated.  No keloid formation was noted.  His hands 
were generally negative for tenderness, warmth or effusion 
over the wrist area.  Range of motion of the wrist, was 
palmar flexion from 0 to 80, dorsiflexion was from 0 to 70.  
Hand grip strength was normal, bilaterally.  Ulnar deviation 
was from 0 to 40 degrees and radial deviation was from 0 to 
20 degrees.  No deformities of the hands were noted.  The 
assessment was status post gunshot wound to the hands.  The 
veteran had subjective symptoms of constant pain and 
decreased hand grip strength.  

Based on that examination the RO denied increased ratings for 
the residuals of gunshot wounds to the hands in August 2001.  
The veteran submitted his notice of disagreement in September 
2001.  The RO issued a statement of the case in January 2002 
and the veteran submitted his substantive appeal in January 
2002.  On his VA Form 9 the veteran checked that he wanted a 
hearing before the Board of Veterans' Appeals in Washington.  

In March 2002 the RO received a copy of a letter from the 
veteran which was forwarded by his Senator.  In his letter 
the veteran stated his VA examination had only taken a few 
minutes  He disagreed with the findings noted in the VA 
examination report.  He wrote that he took 500 mg. of Tylenol 
regularly for pain.  

The RO in March 2002 sent the veteran a letter explaining the 
provisions of the VCAA.  The letter asked the veteran 
identify any records of treatment and if he wished assistance 
in obtaining any records to fill out and return a consent 
form to the RO.  

The RO received the veteran's records from the VA Medical 
Center in Augusta.  December 2000 VA records reveal the 
veteran presented requesting documentation of a hand injury 
which had occurred during the war and for which he was 
seeking increased compensation.  Currently he was having 
progressive weakness and pain in both hands since the injury 
40 years ago.  Examination of the right hand revealed 
slightly decreased grip with obvious deformity of the third 
finger.  There was decreased grip on the left with the 
presence of a surgical scar.  The assessment was traumatic 
arthritis with probable neuralgia.  

Also received were records of an August 2001 visit for 
treatment of a partial rupture of the extensor tendon of the 
distal interphalangeal joint (DIP) of the second finger of 
the right hand.  One week previously the veteran had been 
doing chores at home when he felt a pop in the second finger 
of the right hand.  He denied any swelling or pain, but had 
been unable to fully extend the DIP joint of that finger.  
Examination revealed full range of motion of all joints of 
the right hand except the second finger DIP joint.  He was 
unable to actively extend the joint to full extension, 
although the examiner was able to passively do so.  X-rays 
were negative.  A partial rupture of the extensor tendon was 
suspected.  August 2002 X-rays of the right hand revealed 
multiple small ossific densities adjacent to the distal end 
of the proximal phalanx of the middle finger, with sclerotic 
margins which could be from old trauma.  The findings were 
stable as compared to earlier study done in January 2001.  
The bones of the right finger were well-mineralized and 
intact.  There was no fracture or soft tissue swelling.  

The RO ordered that another VA examination be scheduled to 
determine the current severity of the veteran's bilateral 
gunshot wound residuals.  The veteran reported the pain and 
swelling in his hands was significant enough that he was not 
able to return to his former occupation as a sheet metal 
worker.  For the last thirty years he was employed in jobs 
which did not require extensive use of his hands.  He had 
been a security guard, an insurance salesman and had worked 
part-time for the Aiken Public Works Department.  The veteran 
complained about both hands.  He described flare ups of pain 
in the right hand in the right palm and right middle fingers 
metacarpophalangeal joint (MCP) and PIP joints that occurred 
with any type of repetitive activity.  He was only able to 
rake leaves or do dishes for about five minutes.  He 
experienced 7/10 type pain.  It was only relieved by stopping 
his activities and by Tylenol.  The pain in his right palm 
and middle finger also could occur at night and occasionally 
woke him up from his sleep.  If he did not use his right hand 
repetitively he did not have any problems, but any type of 
repetitive use even over five minutes, caused significant 
pain.  When he performed repetitive activities such as raking 
leaves with the left hand it began to swell.  The pain in the 
left wrist was relieved by Tylenol.  When the flares occurred 
he lost his ability to have a full grip, lost strength and 
felt weak in both hands.  

Examination of the right hand revealed a well healed 
traumatic wound that began at the proximal phalanx of the 
middle finger, obliquely.  It crossed the proximal phalanx of 
the middle finger and extended obliquely across the palm in 
to the ulnar side of the wrist.  He had moderate tenderness 
to palpation over this scar.  There was deformity of the 
proximal phalanx of the middle finger and of the PIP joint of 
the middle finger.  There was loss of sensation along the 
ulnar aspect of the middle finger of the right hand.  He had 
12 millimeter (mm.) two point discrimination as compared to 5 
mm. two point discrimination along the radial border of the 
middle finger.  On examination of the right hand with full 
grip, he was not able to fully seat the middle finger into 
the palm due to limitation of motion.  Range of motion of the 
right hand middle finger MCP joint was from 0 to 70 degrees 
(this was active) as compared to 0 to 95 degrees on the left.  
His PIP joint motion was from 0 to 60 as compared to 0 to 90 
on the left middle finger PIP.  Range of motion of the right 
wrist was from 0 to 90 in flexion and from 0 to 55 in 
extension.  He had full pronation and supination.  He could 
oppose his thumb on the right to his index, middle, ring and 
small fingers.  His median nerve innervated muscle, radial 
nerve innervated muscles and ulnar nerve innervated muscles 
were all intact in the right hand.  When asked to pick up a 
pen repeatedly the veteran noted fatigue at the three minute 
mark and began complaining of pain in the MCP and PIP joint 
of the right middle finger.  X-rays of the right hand 
revealed significant degenerative joint disease of the right 
middle finger PIP joint.  

Examination of the left hand showed an old wound in the left 
ulnar border of the wrist and a dorsal midline well healed 
wound on the mid aspect of his wrist.  He had tenderness to 
palpation over both of these wound sites.  His left wrist 
range of motion was from 0 to 90 degrees and flexion was from 
0 to 70 degrees extension.  His ulnar median and radial 
innervated muscle were all intact.  Sensation to all digits 
was intact.  His grip strength however, was decreased from 
normal.  His grip strength was 4/5 because when he tried to 
make a full grasp he began to have increasing dorsal wrist 
pain in the area of the lunate.  X-rays of the left hand 
revealed a well defined cyst within the scaphoid.  

The diagnoses were post traumatic arthritis of the right 
middle finger interphalangeal joints with noted deformity and 
left bone cyst of the scaphoid with dorsal capsular 
synovitis.  

In a September 2002 rating decision, the RO  granted service 
connection for synovitis of the left wrist (10 percent), a 
scar of the right middle finger (10 percent), and traumatic 
arthritis of the right long and middle finger (zero percent).  

Pertinent Laws and Regulations.  The forearm muscles act in 
strong grasping movements and are supplemented by the 
intrinsic muscles in delicate manipulative movements.  
Intrinsic muscles of the hand include the thenar eminence, 
short flexor, opponens, abductor and adductor of thumb, 
hypothenar eminence; short flexor, opponens and abductor of 
little finger; 4 lumbriclaes; 4 dorsal and 3 palmar 
interossei.  38 C.F.R. § 4.73, Diagnostic Code 5309 (2002).  

The Note following states that the hand is so compact a 
structure that isolated muscle injuries are rare, being 
nearly always complicated with injuries of bones, joints, 
tendons, etc. rate on limitation of motion, minimum 10 
percent.  

Limitation of the wrist in dorsiflexion limited to less than 
15 degrees is rated as 10 percent disabling for both the 
major and minor hands.  Palmar flexion limited in line with 
the forearm is rated as 10 percent disabling for both the 
major and minor arm.  38 C.F.R. § 4.71a, Diagnostic Code 5214 
(2002).  

The paragraph following Diagnostic Code 5214 provides that in 
classifying the severity of ankylosis and limitation of 
motion of single digits and combinations of digits the 
following rules will be observed:
1.	Ankylosis of both the 
metacarpophalangeal and proximal 
interphalangeal joints, with either 
joint in extension or in extreme 
flexion will be rated as amputation.  
2.	Ankylosis of both the 
metacarpophalangeal and proximal 
interphalangeal joints, even though 
each is individually in favorable 
position, will be rated as unfavorable 
ankylosis.  
3.	With only one joint of a digit 
ankylosed or limited in its motion, 
the determination will be made on the 
basis of whether motion is possible to 
within 2 inches (5.1 cms.) of the 
transverse  fold of the palm; when so 
possible, the rating will be for 
favorable ankylosis, otherwise 
unfavorable.  
4.	With the thumb, the carpometacarpal 
joint is to be regarded as comparable 
to the metacarpophangeal joint of the 
other digits.  

Ankylosis of the middle finger of the major and minor hand is 
rated as 10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5226.  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times, excruciating is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  See nerve involved 
for diagnostic code number and rating.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123 (2002).  

Diagnostic Code 8516 for paralysis of the ulnar nerve 
provides a 60 percent disability rating for complete 
paralysis in the major extremity, and a 50 percent rating for 
the minor extremity, characterized as the "griffin claw" 
deformity, due to flexor contraction of the ring and little 
fingers, very marked atrophy in the dorsal interspace and the 
thenar and hypothenar eminences; the loss of extension of the 
ring and little fingers, the inability to spread the fingers 
(or reverse), the inability to adduct the thumb; flexion of 
the wrist weakened.  If paralysis is incomplete, a 10 percent 
disability rating applies for mild residuals in either 
extremity; a 30 percent rating for moderate residuals in the 
major extremity (20 percent if minor); and a 40 percent 
rating for severe residuals in the major extremity 
(30 percent if minor).  38 C.F.R. § 4.124a, Diagnostic Code 
8516 (2002).  

In July 2002 VA published new regulations for evaluations 
disability related to the skin.  67 Fed. Reg. 49590-49599 
(July 31, 2002).  The new regulations became effective August 
30, 2002.  

Prior to August 30, 2002 the regulations provided that: Scars 
which are superficial, poorly nourished, with repeated 
ulceration are rated as 10 percent disabling.  Superficial 
scars which are tender and painful on objective examination 
are rated as 10 percent disabling.  38 C.F.R. Part 4, 
Diagnostic Code 7803, 7804 (2002).  

Other scars are rated based on limitation of the function of 
the part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(2002).  

On or after August 30, 2002 the regulations provided that 
scars, other than the head face, or neck that were 
superficial and that did not cause limited motion; area or 
areas of 144 square inches (929 sq. centimeter.) or greater 
were rated as 10 percent disabling.  67 Fed. Reg. 49590-49599 
(July 31, 2002)(to be codified at 38 C.F.R. § 4.118, 
Diagnostic Code 7802).  

Superficial scars which are painful on examination are rated 
as 10 percent disabling.  Note (1): A superficial scar is one 
not associated with underlying soft tissue damage.  Note (2): 
In this case, a 10 percent evaluation with be assigned for a 
scar on the tip of the finger or toes even though amputation 
of the part would not warrant a compensable evaluation.  
67 Fed. Reg. 49590-49599 (July 31, 2002)(to be codified at 
38 C.F.R. § 4.118, Diagnostic Code7804).  

The combined rating for disabilities of an extremity shall 
not exceed the rating for the amputation at the elective 
level, were amputation to be performed.  38 C.F.R. § 4.68 
(2002).  

Loss of use of the major hand is rated as 70 percent 
disabling.  Loss of use of the minor hand is rated as 60 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5125 
(2002).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.41 (2002).  

Analysis.  At the outset the Board notes that the veteran's 
residuals of gunshot wounds to the hands include sensory 
impairment, scars, limitation of motion, pain and 
fatigability.  The Schedule for Rating Disabilities provides 
several distinct Diagnostic Codes which may be applicable in 
this instance.  

The United States Court of Appeals for Veterans Claims 
(Court) has instructed the Board to explain in its decisions 
the diagnostic code under which the claim is evaluated, and, 
most importantly, explain any inconsistencies, apparent or 
real, that result when the Board cites a code different from 
that used by the VA at other times in the history of the 
adjudication of the claim, including codes used by the agency 
of original jurisdiction or cited in the Statement of the 
Case.  Shifting diagnostic codes throughout the adjudication 
process, while perhaps harmless with regard to the decision 
reached, may create confusion as to the standards and 
criteria employed in evaluating the claim.  Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  See Suttman v. 
Brown, 5 Vet. App. 127, 133 (1993) (if two or more diagnostic 
codes are potentially applicable, the Board must provide the 
reasons and bases for selecting a particular diagnostic 
code).   

When the veteran's gunshot wound residuals were originally 
rated in November 1952 the rating was based on injuries to 
Muscle Group IX in each hand.  Since that date medical 
records have demonstrated the development of traumatic 
arthritis, synovitis, tender scars and sensory loss.  The RO 
granted service connection for traumatic arthritis of the 
right long middle finger, a tender scar of the right middle 
finger and synovitis of the left wrist.  The veteran did not 
disagree with the ratings assigned for those residuals.  For 
that reason the Board has limited its consideration to 
application of the diagnostic codes for rating muscle injury, 
painful scars of the left hand and sensory loss of the right 
hand.  

The veteran is currently in receipt of a separate 10 percent 
rating for synovitis with limitation of motion of the left 
wrist and a scar of the right middle finger.  As noted above, 
these two disabilities are not at issue.  The Board 
parenthetically notes that the current 10 percent rating for 
the scar is the maximum evaluation allowed and there is no 
indication of any appreciable limitation of motion of the 
left wrist, which is also rated 10 percent.  The Board finds 
no medical evidence to support a separate compensable rating 
for any right wrist disability.  

Under the diagnostic code for rating injuries to Muscle Group 
IX, it is noted that the hand is so compact a structure that 
isolated muscle injuries are rare, being almost always 
complicated with injuries of bones, joints, tendons, etc.  
The Diagnostic Code for rating injuries to Muscle Group IX 
provides that disability is rated based on limitation of 
motion, with a minmum rating of 10 percent.  There is no 
medical evidence of favorable or unfavorable ankylosis of a 
finger of either hand.  There is evidence of impairment of 
both hands, to include pain and fatigability, especially upon 
use.  The Board notes that the Court has held that evaluation 
of a service-connected disability involving a joint rated on 
limitation of motion requires adequate consideration of 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Thus, one of the 
questions for the Board's consideration is whether symptoms 
such as pain and fatigue result in additional functional 
limitation to a degree that can support a rating in excess of 
10 percent for either hand.  

The Board finds that the examinations in recent years have 
shown functional impairment of both hands, to include loss of 
grip strength, due to pain and fatigue.  Such results in 
additional functional impairment of the right middle finger 
to a degree that supports a separate 10 percent rating based 
upon favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic code 
5226.  The Board is cognizant of the current 10 percent 
rating for a tender scar on the same finger but such is 
separate and distinct from limitation of motion or ankylosis.  
See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding 
that evaluations for distinct disabilities resulting from the 
same injury could be combined so long as the symptomatology 
for one condition was not "duplicative of or overlapping with 
the symptomatology" of the other condition); 38 C.F.R. § 
4.118, Diagnostic Codes 7803, 7804, 7805 (2002).  The 10 
percent rating is the maximum evaluation allowed under that 
code.  The additional functional impairment is not to a 
degree that would support a finding of ankylosis of any other 
finger.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 
Vet. App. 202 (1995). 

The Board also finds that a separate 10 percent rating is 
warranted for tender scars of the left hand.  Esteban, supra;   
38 C.F.R. § 4.118, Diagnostic Code 7804.  The August 2002 VA 
examination revealed tenderness to palpation over the left 
ulnar border and dorsal midline of the left wrist.  Both the 
old and new criteria for rating scars provide a 10 percent 
rating for scars which are painful.  The Board finds that a 
10 percent rating for scars of the left hand on the left 
ulnar border of the wrist and dorsal midline, located in the 
same anatomical region, is warranted.  A higher rating would 
require a scar covering 12 square inches.  The Board noted 
the examination reports did not indicate the square inches 
covered by the scars, but earlier examinations reported their 
length and width which clearly indicates they do not cover an 
area of 12 square inches.  For that reason a 10 percent 
rating but no more that 10 percent is warranted for scars of 
the left hand.  The veteran also had moderate tenderness over 
a scar on the right hand, but such is already rated 10 
percent.  

Also identified on recent examination was sensory impairment 
along the ulnar aspect of the middle finger of the right 
hand.  No other organic changes of the finger were noted 
(other than the deformity related to the fracture of the 
finger).  The sensory loss along the ulnar distribution and 
constant pain reported by the veteran are related as 
incomplete paralysis.  The Board finds that  the veteran's 
sensory loss is consistent with mild impairment of the ulnar 
aspect of the middle finger of the right hand.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8516, which supports a 10 percent 
rating for the dominant or nondominant hand.  Such does not 
overlap with the symptoms considering in rating the veteran's 
hand under Code 5309, as that code directs a rating based on 
limitation of motion.  Thus, a separate 10 percent rating is 
warranted for mild sensory impairment of the ulnar aspect of 
the middle finger of the right hand.  Id.; Esteban, supra. 

The Board does not have the authority to assign an 
extraschedular rating in the first instance, nor does this 
case present an exceptional or unusual disability picture 
which would warrant referral to appropriate VA officials for 
consideration of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 337 (1996).  In 
this regard, the Board notes that, while the veteran has 
contended some industrial impairment, the ratings for his 
residuals of gunshot wounds of the hands, which include 10 
percent evaluations for each hand, and, as the result of this 
decision, separate 10 percent ratings for tender scars of the 
left hand, sensory impairment of the ulnar aspect of the 
middle finger of the right hand, and ankylosis of the middle 
finger of the right hand (the veteran is also in receipt of 
two additional 10 percent ratings for a scar of the middle 
finger of the right hand and synovitis of the left wrist due 
to the same gunshot wounds), takes into account considerable 
industrial impairment.  There is no evidence of record that 
the residuals of gunshot wounds at issue causes marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned schedular evaluation), has 
necessitated recent frequent periods of hospitalization, or 
is attended by other such factors as would render 
impracticable the application of the regular schedular rating 
standards.  Accordingly, a referral for consideration of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not 
warranted.





ORDER

A rating in excess of 10 percent for residuals of a gunshot 
wound of the left hand, aside from tender scars and a left 
wrist disability, is not warranted.

A rating in excess of 10 percent for residuals of a gunshot 
wound of the right hand, aside from a tender scar, favorable 
ankylosis of the right middle finger, and sensory loss in the 
ulnar aspect in the right middle finger, is not warranted.

A separate 10 percent rating for painful scars of the left 
hand due to a gunshot wound is granted, subject to 
regulations governing the award of monetary benefits.  

A separate 10 percent rating for favorable ankylosis of the 
right middle finger due to a gunshot wound of the right hand 
is granted, subject to regulations governing the award of 
monetary benefits.  

A separate 10 percent rating for sensory loss in the ulnar 
aspect in the right middle finger due to a gunshot wound of 
the right hand is granted, subject to regulations governing 
the award of monetary benefits.  




	                        
____________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

